Citation Nr: 0022412	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-34 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1997 rating decision of the Regional Office (RO) 
that granted service connection for PTSD and assigned a 70 
percent evaluation, effective January 5, 1996.  The veteran 
disagrees with the rating assigned for PTSD.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. For the period from January 5, 1996, the evidence of 
record demonstrates that the veteran's post-traumatic stress 
disorder is manifested by nightmares, flashbacks, anxiety, 
depression, sadness, crying spells, sleep impairment, 
persistent delusional thinking, and grossly inappropriate 
behavior due to anger.  These symptoms are productive of 
total occupational and social impairment, and preclude the 
veteran from following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 100 percent schedular evaluation for post-
traumatic stress disorder have been met, for the period from 
January 5, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.16(c), 4.132, Diagnostic Code 9411 
(1996), and as amended by 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Factual background

Entitlement to service connection for PTSD was granted in a 
July 1997 rating decision, and a 70 percent evaluation was 
assigned, effective from January 5, 1996 (which is the date 
of receipt of the original claim).

VA medical records dated between October 1995 to February 
1996 indicate that the veteran received regular, 
approximately monthly outpatient treatment and medication for 
his psychiatric symptoms.  These treatment records 
collectively show that the veteran complained of having 
dreams, nightmares, and flashbacks regarding the Pearl Harbor 
bombing.  He related feelings of guilt and depression, 
difficulty sleeping, and intermittent periods of sadness and 
crying spells.  Mental status evaluations conducted during 
these treatment sessions revealed the veteran to be oriented 
times three.  His mood was dysphoric.  His affect was sad and 
crying, although sometimes described as full and appropriate.  
His memory was intact.  His appetite was reported as normal 
with some indication of weight loss in the previous months.  
The veteran denied auditory or current hallucinations, and 
homicidal ideation or intent.  He admitted that he has 
passive suicidal ideation with no suicide attempts.  His 
relationship with his wife was described as strained by his 
delusional thinking.  The resulting diagnoses included PTSD, 
chronic, severe.

In March 1996, the veteran was afforded a VA examination.  He 
related a history of previous VA outpatient treatment due to 
flashbacks about Pearl Harbor.  He stated that he was 
unemployed, and described his social life as "not too 
good."  He complained of flashbacks and dreams, which 
interfered with his ability to sleep.  He claimed that he had 
dreams about the incidents of Pearl Harbor about every two 
weeks.  He described himself as always having a temper.  He 
reported that he had difficulty concentrating, feeling of 
guilt, and that he was always on edge.  He indicated that 
there were never any episodes of shaking, sweatiness, 
shortness of breath, dryness of mouth or other symptoms 
associated with anxiety.  He described episodes of 
depression, and that he had crying spells once in a while.  
His appetite was pretty good.  He was bothered by feelings of 
insecurity, inferiority, and a lot of guilt about having 
survived.  The examination report indicates that the veteran 
had retired from his job in 1981.  It was noted that he was 
living with his daughter.  

On mental status evaluation, the veteran was casually 
dressed.  He was rumpled, not quite to the point of seeming 
unkempt, but rather neglectful of his appearance.  He was a 
little fidgety at times.  He was very intense and seemed to 
want to tell of his experiences at Pearl Harbor.  He was well 
oriented to time, place, person, and date.  He was able to 
recall two of three items he was asked to remember after six 
minutes.  He was able to abstract a saying and to identify 
various similarities.  He indicated that he experienced 
auditory and visual hallucinations.  He reported that he 
tended to be suspicious, and that he thought people were 
talking about him.  He blamed his wife for everything, and 
believed his thoughts were controlled by "God and the Virgin 
Mary."  He had a fear of closed spaces.  The diagnoses 
included PTSD, and a mood disorder due to a cerebrovascular 
accident and associated with delusional thinking.

VA conducted a psychiatric examination of the veteran in 
December 1998.  The veteran's only psychiatric symptoms were 
reported as anxiety, tearfulness, and a tendency to "blow 
his top."  His wife related that the veteran is threatening 
and verbally abusive, and that such behavior could occur up 
to four times per day.  She explained that the veteran 
displayed this kind of behavior prior to his stroke; and that 
after the stroke, the behavior continued and perhaps 
increased in intensity to a point where their grandchildren 
no longer visit.  According to the examiner, the veteran's 
outbursts, which were present before the veteran's stroke, 
were considered as a symptom of PTSD.  The mental status 
evaluation disclosed that the veteran was oriented to person, 
place, and time.  His memory was good.  There was some slight 
impairment in his cognitive ability.  His affect was somewhat 
restricted, and his verbal productions appropriate.  A 
rapport could be established.  He did not appear depressed or 
anxious.  He voiced no delusional systems.  There was no 
indication that there was any underlying psychotic process 
going on.  The diagnoses included PTSD by history.  The 
Global Assessment of Functioning (GAF) score was 50.


Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

During the pendency of this appeal, the diagnostic criteria 
for rating mental disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In addition, the Board notes that in VAOPGCPREC 3-2000 (April 
10, 2000), the General Counsel of the VA concluded that when 
a provision of the VA rating schedule is amended during the 
course of a claim for an increased rating, the Board should 
determine whether the intervening change is more favorable to 
the veteran; if so, the Board should apply that provision to 
rate the disability from and after the effective date of the 
regulatory change; and the Board should apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
Moreover, the General Counsel further concluded in a separate 
opinion that a determination on a case-by-case basis of 
whether the amended regulation, as applied to the evidence in 
each case, was more beneficial to the claimant than the prior 
provisions.  VAOPGCPREC 11-97 (March 25, 1997).

Under the old criteria for rating mental disorders, the 
evaluation for the veteran's service-connected PTSD is based 
on the degree of impairment of his social and industrial 
adaptability.  38 C.F.R. §§ 4.129, 4.130 (1996).  A 70 
percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the amended criteria, the general rating formula for 
mental disorders is as follow: A 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the veteran's case, since his claim for 
an evaluation in excess of 70 percent for PTSD was filed 
before the regulatory change occurred.  Under 38 C.F.R. § 
4.16(c), the assignment of a 100 percent schedular rating is 
warranted in cases in which a veteran is rated 70 percent 
disabled due to a psychiatric disorder, the psychiatric 
disorder is the veteran's only compensable disability, and 
the psychiatric disorder is found to preclude him from 
securing or following a substantially gainful occupation.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (discussing 
the applicability of 38 C.F.R. § 4.16(c)); see also Swan v. 
Derwinski, 1 Vet. App. 20 (1990).

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the veteran, the veteran's PTSD is productive of 
totally disabling symptomatology.  Although the veteran has 
been diagnosed with a mood disorder and mild dementia, 
clinical evidence tends to demonstrate that the veteran would 
be unable to work because of his outbursts of aggressive 
behavior, a symptom which on the most recent VA examination 
was specifically noted to be related to his PTSD.  Recent 
evidence indicates that the veteran is threatening and 
abusive towards his wife as well as other family members, 
which have in turn caused him to alienate such family members 
with whom he had maintained interpersonal relationships, 
namely, his wife and grandchildren.  Further, medical records 
have documented his vivid flashbacks and nightmares, his 
persistent delusional thinking towards his wife, and his 
overall difficulty coping with daily life, as evidenced by 
the recent GAF score of 50.  See 38 C.F.R. §§ 4.125 (1991), 
4.130 (1999) (incorporating by reference the VA's adoption of 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), which define a GAF score of 50 
as revealing serious social and occupational impairment).  
Thus, the evidence of record lends support to the conclusion 
that the affect of the symptomatology associated with the 
veteran's psychiatric disorder renders him unable to interact 
socially, and that the chronic severe nature of his 
symptomatology makes him unable to maintain employment, at 
least for the period from January 5, 1996.

While the veteran's PTSD disability picture does not meet 
each of the criteria of a 100 percent schedular evaluation, 
the Court has held that the criteria in Diagnostic Code 9411 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation (under the regulation for 
rating mental disorders effective prior to November 7, 1996).  
See, Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson 
v. Brown, supra.  As noted above, at least one of the three 
criteria for a 100 percent schedular evaluation are 
independently met in the veteran's case.  Moreover, the Board 
also finds that it is reasonable to conclude the 
symptomatology associated with the veteran's PTSD is 
productive of total occupational and social impairment due to 
such symptoms as his persistent delusional thinking and 
grossly inappropriate display of anger and explosive 
behavior, thereby warranting a 100 percent schedular 
evaluation under the new criteria of Diagnostic Code 9411 
(effective on November 7, 1996).  Accordingly, a 100 percent 
schedular evaluation is warranted, at least for the period 
from January 6, 1996.  See Fenderson v. West, 12 Vet. App. at 
126.


ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, for the period from January 6, 1996, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


